Exhibit 10.1
THE J. M. SMUCKER COMPANY
TOP MANAGEMENT SUPPLEMENTAL
RETIREMENT BENEFIT PLAN
(JANUARY 1, 2005 RESTATEMENT)

 



--------------------------------------------------------------------------------



 



THE J. M. SMUCKER COMPANY
TOP MANAGEMENT SUPPLEMENTAL
RETIREMENT BENEFIT PLAN
(JANUARY 1, 2005 RESTATEMENT)
     The J. M. Smucker Company Top Management Supplemental Retirement Benefit
Plan was established effective January 1, 1985, and amended and restated
effective May 1, 1994, for the purpose of supplementing the retirement benefits
of certain officers and other key management employees of The J. M. Smucker
Company and its subsidiaries who are selected to participate in the Plan, was
again amended and restated in its entirety, effective May 1, 1999, for
individuals who retired, died or entered into pay status on or after August 1,
1998 to reflect the benefit changes made by the May 1, 1999 plan restatement
beginning with the calendar month following the date on which the individual
retired, died or entered into pay status, and was further amended effective
November 1, 2003, as to individuals who retired, died or otherwise terminated
employment as of that date. The Plan has been operated in good faith compliance
with the provisions of Code §409A and the regulations and other guidance
promulgated thereunder, and the Company hereby amends and restates the Plan,
effective January 1, 2005, in order to comply with Code §409A and the
regulations and other guidance promulgated thereunder.
ARTICLE I

 
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated:
     1.1 The “Plan” means the supplemental retirement benefit plan as set forth
herein, together with all amendments thereto, which Plan shall be called “The J.
M. Smucker Company Top Management Supplemental Retirement Benefit Plan.”

 



--------------------------------------------------------------------------------



 



     1.2 The “Company” means The J. M. Smucker Company, an Ohio corporation, its
corporate successors and assigns, or any corporation or any affiliated or
related entity, partnership, proprietorship, limited liability company, with or
into which said corporation may be merged, consolidated or reorganized, or to
which substantially all of its assets may be sold.
     1.3 A “Subsidiary” means any corporation 50% or more of the issued and
outstanding stock of which is owned or controlled by the Company, directly or
indirectly, or any other related entity, including a partnership, a limited
liability company or a sole proprietorship, 50% or more of the interests of
which are owned by the Company either directly or indirectly.
     1.4 An “Employer” means the Company and any Subsidiary.
     1.5 A “Participant” means a key executive of the Company or of a Subsidiary
who is selected from time to time by the board of directors to participate in
the Plan. A Participant’s selection and approval to participate in the Plan
shall be evidenced in writing in the form of a contract between the Participant
and the Company.
     1.6 The “Retirement Plan” means The J. M. Smucker Company Employees’
Retirement Plan.
     1.7 The “Final Average Monthly Salary” of a Participant means the
Participant’s “average monthly base compensation” as provided in the Retirement
Plan but determined using the highest aggregate base compensation, management
bonuses and Christmas bonuses received by the Participant during any 60
consecutive full calendar months of employment prior to the earlier of his
retirement or other termination of employment or the date of any termination of
the Retirement Plan. Except as provided below, for purposes of calculating Final
Average Monthly Salary, any bonus earned by a Participant during a fiscal year
of the Company shall be treated as having been paid to the Participant on the
last day of the fiscal year to which such bonus relates,

2



--------------------------------------------------------------------------------



 



rather than on the later date of actual payment to the Participant. Only five
(5) consecutive years’ bonuses will be taken into consideration in determining
Final Average Monthly Salary. However, any bonus paid to a Participant after his
termination of employment will be included in determining Final Average Monthly
Salary only if such inclusion serves to increase his Final Average Monthly
Salary; if inclusion of such bonus would cause his Final Average Monthly Salary
to decrease, then such bonus shall be disregarded and an earlier year’s bonus
used in selecting the five (5) consecutive years’ bonuses to be taken into
consideration.
     1.8 A Participant’s “Normal Retirement Date” means the date on which he
attains age 65.
     1.9 The “Social Security Offset Amount” of a Participant means his
estimated monthly Primary Insurance Amount under the federal Social Security Act
as in effect on the day immediately preceding the earlier of his retirement or
other termination of employment or any termination of the Plan; moreover, if
such event occurs before the Participant attains age 62, his estimated monthly
Primary Insurance Amount shall be equal to the amount he would receive at age 62
on the assumption that from and after the date of his retirement or termination
the Participant will receive no further compensation which is treated as wages
for purposes of the Act. Provided, however, if an Employee previously had
retired due to permanent and total disability and was entitled to receive
long-term disability benefits under any plan maintained by an Employer,
computation of his monthly Primary Insurance Amount upon subsequent retirement
under the Plan shall be based on the Act in effect on his date of disability
retirement. All estimates hereunder shall be made by the Company, upon the
advice of an actuary, using standards of uniform and non-discriminatory
application.

3



--------------------------------------------------------------------------------



 



     1.10 A Participant’s “Monthly Retirement Benefit” means the amount of
monthly benefit to which he is entitled under the terms of this Plan, as
determined in accordance with Article II hereof.
     1.11 The “Years of Service” of a Participant means the Participant’s years
of “benefit service” under the Retirement Plan but determined including any
periods of employment after his Normal Retirement Date. Years of Service shall
include fractional years to the nearest 1/10th year based upon the number of
days since the employment anniversary date.
     1.12 “Actuarial Equivalent” for purposes of determining the single lump sum
equivalent optional form of payment provided in Section 2.6 of the Plan, means
equality in value of the aggregate amounts expected to be received under the
single life annuity payable at the later of age 55 or the Participant’s actual
age at date of employment termination or retirement, and the single lump sum
form of payment and shall be determined using the following:

  a)   Mortality Rates shall be based on a 50% male and 50% female unisex blend
of the 1994 Group Annuity Reserve table projected to 2002 using Projection Scale
AA;     b)   The Interest Rate shall be the discount rate selected by the
Company for purposes of financial reporting under SFAS No. 87 for the fiscal
year ending on the April 30 prior to the first day of the Plan Year in which the
distribution occurs.

     Actuarial Equivalent for all other purposes under the Plan shall have the
same meaning as provided in the Retirement Plan for purposes other than a single
lump sum equivalent form of payment.
     1.13 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any Regulations relating thereto.
     1.14 The “Committee” means the Executive Committee of the Company.

4



--------------------------------------------------------------------------------



 



     1.15 “Separation from Service” means a separation from service as defined
in Code §409A, which Code §409A is incorporated herein by reference, and
includes, without limitation: An employee Separates from Service with the
Company, and any related employer (as determined under Code §414), if the
employee dies, retires, becomes Totally Disabled, or otherwise has a termination
of employment with the Company or any related employer (as determined under Code
§414).
     1.16 A “Specified Employee” refers to an individual defined in Code §416(i)
without regard to paragraph (5) of that Section as of the date of the
individual’s Separation from Service determined as provided in Treasury
Regulation §1.409A-1(i).
     1.17 “Totally Disabled” or “Total Disability” means the first to occur of
the following conditions:
(a) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expect to last for a continuous period of
not less than 12 months, or
(b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under any plan
covering employees of the Employer, or
(c) The Participant has been determined to be totally disabled by the Social
Security Administration.
     Wherever used herein, the masculine pronoun shall include the feminine, the
singular shall include the plural, and the plural shall include the singular.

5



--------------------------------------------------------------------------------



 



ARTICLE II

 
SUPPLEMENTAL RETIREMENT BENEFITS
     2.1 Normal Retirement. A Participant who Separates from Service due to
retirement from his Employer on or after his Normal Retirement Date, or who has
Separated from Service prior to his Normal Retirement Date due to Total
Disability and continues to be Totally Disabled on his Normal Retirement Date,
shall be eligible for a normal retirement Monthly Retirement Benefit in an
amount equal to:

  (a)   two and one-half percent of his Final Average Monthly Salary multiplied
by his Years of Service, not to exceed 20 years, plus an additional one percent
for each Year of Service after 20 years not to exceed an additional 5 years,
less     (b)   100 percent of his Social Security Offset Amount, less     (c)  
the amount of his monthly retirement benefit under the Retirement Plan. In
calculating the amount of the offset under this paragraph (c), benefits
attributable to Participant contributions under the supplemental portion of the
Retirement Plan shall be disregarded. However, benefits attributable to Company
contributions under the supplemental portion of the Retirement Plan, which are
subject to this offset, shall be calculated as those benefits which the
Participant would have been eligible to receive, assuming he had contributed to
the supplemental portion of the Retirement Plan for all periods for which he was
eligible to contribute, regardless of whether such contributions were actually
made or not, less amounts determined under Section 2.1(d); less     (d)   The
annuitized amount based on a hypothetical account balance as a result of the
Company matching contribution added to the J.M. Smucker Company Employee

6



--------------------------------------------------------------------------------



 



      Savings Plan (the “Savings Plan”). The amount to be offset, if applicable,
is shown in Addendum II.

     A normal retirement Monthly Retirement Benefit shall be paid to an eligible
Participant commencing as of the first day of the month following the month in
which he Separates from Service due to retirement or, with respect to a
Participant who is Totally Disabled, attains his Normal Retirement Date, except
as such payment may be restricted by Section 8.15, and shall be payable monthly
thereafter in accordance with the terms of Section 2.4, in the form of an
optional form of benefit elected under Section 2.5 (A), (B), (C), (D) or (E), or
in a single lump sum payment if elected under Section 2.6, and provided that the
Participant’s election is made in accordance with Section 2.7.
     Notwithstanding the foregoing, a Participant who is still employed by an
Employer on the April 1 following the calendar year in which he attains age
70-1/2 shall commence receiving the Monthly Retirement Benefit provided under
this Section 2.1 as of April 1 following the calendar year in which he attains
age 70-1/2.
     2.2 Early Retirement. A Participant who Separates from Service due to
retirement from his Employer at or after age 55, but prior to his Normal
Retirement Date, who has at least ten (10) Years of Service, and who is eligible
for an Ancillary Disability Benefit under the Retirement Plan shall be eligible
for an early retirement Monthly Retirement Benefit in an amount determined after
his early retirement in the same manner as provided for a normal retirement
Monthly Retirement Benefit, except that the amount determined in Section 2.1(a)
above shall be reduced by one-third of one percent for each full month by which
commencement of payment of the benefit precedes the month following the date on
which the Participant attains age 62. An early retirement Monthly Retirement
Benefit shall be paid to an eligible Participant commencing as of the first day
of the month following the month in which he Separates from

7



--------------------------------------------------------------------------------



 



Service due to retirement, except as such payment may be restricted by
Section 8.15, and shall be payable monthly thereafter in accordance with the
terms of Section 2.4, an optional form of benefit elected under Section 2.5 (A),
(B), (C), (D) or (E), or in a single lump sum payment if elected under Section
2.6, and provided that such election is made in accordance with Section 2.7.
     2.3 Separation from Service. The Plan is intended to provide benefits for
career employees of an Employer. Therefore, a Participant who Separates from
Service with his Employer for any reason other than death and who is not
eligible for any retirement benefit under the Plan, or who is eligible for an
Ancillary Disability Benefit under the Retirement Plan, shall not be eligible
for any Monthly Retirement Benefit under the Plan, except that such a
Participant, who has at least ten (10) Years of Service, is eligible for a
deferred Monthly Retirement Benefit in an amount determined after his Separation
from Service in the same manner as provided for an early retirement Monthly
Retirement Benefit. A deferred Monthly Retirement Benefit shall be paid to an
eligible Participant commencing as of the first day of the month following the
month in which he attains age 55, except as such payment may be restricted by
Section 8.15, and shall be payable monthly thereafter in accordance with the
terms of Section 2.4, an optional form of benefit elected under Section 2.5 (A),
(B), (C), (D) or (E), or in a single lump sum payment if elected under
Section 2.6, and provided that such election is made in accordance with
Section 2.7.
     2.4 Normal Form of Payment.
     (A) A Participant who becomes eligible to receive a Monthly Retirement
Benefit and who is married at the time payment of his Monthly Retirement Benefit
commences shall receive payment of a reduced benefit in the form of a qualified
joint and survivor annuity that in the event of the Participant’s death would
provide a benefit to the

8



--------------------------------------------------------------------------------



 



Participant’s surviving spouse equal to 50 percent of the benefit the
Participant was receiving at the time of his death unless a Participant elects
to receive such benefit in the form of a single life annuity, or an optional
form of payment is elected (as provided in Section 2.7) under Section 2.5 or
Section 2.6 of this Plan. To receive a benefit under the qualified joint and
survivor form of payment, a Participant’s surviving spouse must be the same
spouse to whom the Participant was married at the time payment of his Monthly
Retirement Benefit commenced.
     The present value of the qualified joint and survivor annuity payable to a
Participant hereunder shall be the Actuarial Equivalent of the present value of
the single life annuity otherwise payable to him under the Plan.
     (B) A Participant who becomes eligible to receive a Monthly Retirement
Benefit and who is unmarried at the time payment of his Monthly Retirement
Benefit commences shall receive payment of such benefit in the form of a single
life annuity unless an optional form of payment is elected (as provided in
Section 2.7) under Section 2.5 or Section 2.6 of the Plan. Such Participant
shall receive an unreduced Monthly Retirement Benefit payable for his lifetime,
the last monthly payment being for the month in which his death occurs.
     2.5 Optional Forms of Payment.
     A Participant may elect to receive his supplemental retirement benefit
under one of the following optional forms of payment or in the form of a single
lump sum payment in accordance with Section 2.6, provided that such
Participant’s election is made at the time and in such form as provided in
Section 2.7:
     (A) Option A — 100% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly

9



--------------------------------------------------------------------------------



 



payment being for the month in which his death occurs. If the Participant’s
beneficiary survives him, then commencing with the month following the month in
which his death occurs, his beneficiary shall receive a continuing monthly
benefit equal to such reduced amount for such beneficiary’s lifetime, the last
monthly payment being for the month in which the death of the beneficiary
occurs.
     (B) Option B — 50% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to one-half of such reduced amount for such beneficiary’s
lifetime, the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (C) Option C — 66 2/3% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to two-thirds of such reduced amount for such
beneficiary’s lifetime, the last monthly payment being for the month in which
the death of the beneficiary occurs.
     (D) Option D — 75% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to three-quarters of

10



--------------------------------------------------------------------------------



 



such reduced amount for such beneficiary’s lifetime, the last monthly payment
being for the month in which the death of the beneficiary occurs.
     (E) Option E — Ten-Year Certain and Life Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime,
with the continuance after his death to the beneficiary or beneficiaries
designated by him of a monthly benefit equal to such reduced amount for the
remainder, if any, of the ten-year term commencing with the retired
Participant’s beginning payment date. If any monthly benefit payments remain
unpaid upon the death of the survivor of the Participant and his beneficiary,
the remaining payments shall be made to the estate of such survivor.
     A Participant’s beneficiary may be any person or persons selected by such
Participant with his spouse’s consent. The reduced monthly payments to be made
to a retired Participant under one of the optional forms of payment provided in
Section 2.5 (A) — (E) shall be in an amount which, on the date of commencement
thereof, is the Actuarial Equivalent of the monthly benefit otherwise payable to
the Participant under the Plan in lieu of which the option was elected, taking
into account the age of the Participant and the age of his beneficiary.
     2.6 Single Lump Sum Form of Payment. A Participant may elect, in accordance
with the provisions of Section 2.7, to receive his supplemental retirement
benefit in the form of a single lump sum payment. The retired Participant shall
receive a payment in a single lump sum

11



--------------------------------------------------------------------------------



 



in an amount equal to the Actuarial Equivalent, determined in accordance with
Section 1.12 of the Plan, of the benefit payable to the Participant at the later
of age 55 or the Participant’s actual age at his date of Severance from Service
due to employment termination or retirement.
     2.7 Election of Form of Benefit. Elections with respect to Grandfathered
Benefits shall be made in accordance with Addendum I. Each Participant shall
make an election to receive his (Non-Grandfathered Benefits) supplemental
retirement benefit either (1) in the normal form of payment under the Plan as
provided in Section 2.4, or one of the optional forms of benefit provided in
Section 2.5, or (2) as a single lump sum form of benefit under Section 2.6. A
newly eligible Participant shall make an election within thirty days of first
becoming eligible under the Plan. If a Participant does not file an election
under this Section 2.7, the payment of any Benefit hereunder shall be made in a
single lump sum distribution. Subsequent changes to an election of an
alternative form of distribution shall not be effective unless the election
satisfies the following requirements:
     (A) A change of election will not be effective until at least twelve
(12) months after the date on which it is filed by the Participant with the
Company.
     (B) A change of election with respect to a payment commencing on, or made
on, a specified date may not be filed with the Company less than twelve
(12) months prior to such date.
     (C) A change of election with respect to a time of payment or a method of
payment must provide that the payment subject to the change be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made except in the event of a payment made on account of the
Participant’s death or Total Disability.
     (D) If a Participant has made an election to receive his benefit in the
normal form of payment provided in Section 2.4 or one of the Actuarially
Equivalent optional forms of benefit provided in Section 2.5, then the election
between the normal form of benefit and

12



--------------------------------------------------------------------------------



 



among the optional forms of benefit provided in Section 2.5 may be made at the
time of distribution.
ARTICLE III

 
SURVIVOR BENEFITS
     3.1 If a Participant who has at least five (5) Years of Service should die
after his Separation from Service due to retirement or termination of employment
but prior to the commencement of benefit payments under the Plan, and if the
Participant had a surviving spouse as defined in the Retirement Plan, the
surviving spouse shall be eligible for payments as if the Participant had
effectively elected the 50 percent joint and survivor option described under the
Retirement Plan and designated his spouse as his beneficiary, and such payments
shall commence as of the first day of the month following the month in which the
Participant’s death occurs.
     3.2 If a Participant who has at least five (5) Years of Service should die
prior to Separation from Service due to retirement or termination of employment,
and if the Participant had a surviving spouse as defined in the Retirement Plan,
the surviving spouse shall be eligible for payments as if the Participant had
effectively elected the 50 percent joint and survivor option described under the
Retirement Plan and designated his spouse as his beneficiary, and such payments
shall commence on the first day of the month following the month in which the
Participant’s death occurs.
     3.3 If a Participant had ten (10) or more Years of Service on his date of
death, his survivor benefit under this Article III shall commence on or after
the later of the month next following his date of death or the month next
following the date on which he would have attained age fifty-five (55). If a
Participant had at least five (5) but less than ten (10) Years of Service on

13



--------------------------------------------------------------------------------



 



his date of death, his survivor benefit under this Article III shall commence on
the later of the month next following his date of death or the month next
following the date on which he would have attained age sixty-five (65).
ARTICLE IV

 
SPECIAL CREDITING
     4.1 Employees who are Participants under the Plan as of its effective date
of January 1, 1985 automatically will be credited with twenty (20) Years of
Service or their actual number of Years of Service, whichever is greater, as of
the date of their retirement or Separation from Service.
ARTICLE V

 
ADMINISTRATION
     5.1 The Company shall be responsible for the administration of the Plan.
The Company shall have all such powers as may be necessary to carry out the
Plan, including the power to determine all questions relating to eligibility for
and the amount of any benefit and all questions pertaining to claims for
benefits and procedures for claim review; to resolve all other questions arising
under the Plan, including any questions of construction; and to take such
further action as the Company shall deem advisable in the administration of the
Plan. The actions taken and the decisions made by the Company hereunder shall be
final and binding upon all interested parties. Claims for benefits and claims
review procedures are provided in Appendix A as attached hereto.

14



--------------------------------------------------------------------------------



 



ARTICLE VI

 
FUNDING
     6.1 Benefits under the Plan shall be paid out of the general assets of the
Employers including any trust or fund created for that purpose.
ARTICLE VII

 
AMENDMENT AND TERMINATION
     7.1 The Company reserves the right to amend or terminate the Plan at any
time by action of its board of directors. Notwithstanding any such action, the
Company shall be obligated to pay any benefits already accrued to any
Participant under the Plan at the date of amendment or termination of the Plan
and to continue making payments in the amounts determined to any retired
Participant or his beneficiary, and shall be obligated to pay benefits in
amounts not less than the benefits to which a Participant or his beneficiary
would be entitled hereunder upon Separation from Service due to retirement,
death or other termination of employment at the time of such amendment or
termination. If a trust is being used to fund assets under the Plan and the Plan
is terminated, any excess assets remaining in the trust after the full value of
benefits already accrued to Participants under the Plan has been paid to such
Participants or their beneficiaries shall revert to the Company. Except with
respect to Grandfathered Benefits as defined in Addendum I, and to the extent
permitted under Code §409A and the Regulations promulgated thereunder, in no
event shall the termination of the Plan result in the acceleration of payment of
benefits due in violation of Code §409A and the regulations promulgated
thereunder.

15



--------------------------------------------------------------------------------



 



ARTICLE VIII

 
MISCELLANEOUS
     8.1 Non-Alienation of Retirement Rights or Benefits. Neither the
Participant nor any beneficiary shall encumber or dispose of his right to
receive any payments hereunder, which payments or the right thereto are
expressly declared to be non-assignable and non-transferable. Any payment which
the Company is required to make hereunder may be made, in the discretion of the
Company, directly to the Participant or beneficiary or to any other person for
the use or benefit of such Participant or beneficiary or that of his dependents,
if any, including any person furnishing goods or services to or for the use or
benefit of such Participant or beneficiary or that of his dependents, if any.
Each such payment may be made without the intervention of a guardian. Any
receipt by the payee shall constitute a complete acquittance to the Company with
respect thereto, and the Company shall have no responsibility for the proper
application thereof.
     8.2 No Employment Guaranteed. Nothing herein contained shall be construed
as a commitment or agreement on the part of any person employed by the Company
or any Subsidiary to continue his employment with the Company or any Subsidiary,
and nothing herein contained shall be construed as a commitment on the part of
the Company or any Subsidiary to continue the employment or the annual salary
rate of any such person for any period, and all Participants shall remain
subject to discharge to the same extent as if the Plan was never put into
effect.
     8.3 Interest of Participant. The obligation of the Company under the Plan
to provide the Participant with benefits hereunder merely constitutes the
unsecured promise of the Company to make payments as provided herein, and the
Participant shall have no interest in, and no lien or prior claim upon, any
property of the Company or of any Subsidiary.

16



--------------------------------------------------------------------------------



 



     8.4 Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm or corporation, any legal or equitable
rights as against the Company, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms of the Plan.
     8.5 No Competition. The right of any Participant, surviving spouse, or
other beneficiary to a supplemental retirement benefit under the Plan will be
terminated, or, if payment thereof has begun, all further payments will be
discontinued and forfeited, in the event the Participant (i) at any time
wrongfully discloses any secret process or trade secret of the Company or any of
its Subsidiaries, or (ii) engages, either directly or indirectly, as an officer,
trustee, employee, consultant, partner, or substantial shareholder, on his own
account or in any other capacity, in a business venture within the ten-year
period following his retirement or termination of employment that the Company’s
board of directors reasonably determines to be competitive with the Company to a
degree materially contrary to the Company’s best interest.
     8.6 Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     8.7 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the United States, and to the extent not preempted
by such laws, the laws of the State of Ohio.
     8.8 Successors and Assigns. The Plan and the obligations created hereunder
shall be binding upon the Company and its successors and assigns.
     8.9 Dishonest Conduct of a Participant. Notwithstanding anything to the
contrary contained in the Plan, if a Participant’s employment with an Employer
is terminated because the Company determines the Participant (i) engaged in
dishonest or fraudulent acts against an

17



--------------------------------------------------------------------------------



 



Employer, (ii) willfully injured property of an Employer, (iii) conspired
against an Employer, or (iv) disclosed confidential information concerning an
Employer, then no supplemental retirement benefit shall be payable to the
Participant or his surviving spouse under the Plan.
     8.10 Employment Agreements. The terms of this Plan shall be superseded by
the terms of any Employment Agreement or other Agreement between a Participant
and an Employer. In the event of any conflict between the provisions of this
Plan and any such Agreement, the Agreement shall control.
     8.11 Distribution of Small Amounts. Notwithstanding any provision of the
Plan to the contrary, if, at any time following termination of employment, the
value of a Participant’s Voluntary Deferral Account is less than $10,000, the
Company may elect to distribute such account balance in a lump sum payment
regardless of the Participant’s election.
     8.12 Distributions of Amounts in Excess of Code § 162(m). Notwithstanding
any provision of the Plan to the contrary, no amount may be distributed from the
Plan if the Company reasonably anticipates that such amount would not be
deductible under Code §162(m), as determined by the Board of Directors in its
sole discretion, and in accordance with Code §409A and the Treasury regulations
promulgated thereunder.
     8.13 Distributions of Amounts Deemed Includable in Gross Income.
Notwithstanding any provisions of the Plan to the contrary, if, at any time, a
court or the Internal Revenue Service determines that an amount in a
Participant’s Voluntary Deferral Account is includable in the gross income of
the Participant and subject to tax, the Board of Directors of the Company may,
in its sole discretion, and in accordance with Code § 409A and the Treasury
regulations promulgated thereunder, permit a lump sum distribution of an amount
equal to the amount determined to be includable in the Participant’s gross
income.

18



--------------------------------------------------------------------------------



 



     8.14 Distributions of Amounts in Violation of Securities Laws.
Notwithstanding any provisions of the Plan to the contrary, a payment under the
Plan may be delayed if the Company reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law, in
the Company’s sole discretion, and in accordance with Code §409A and the
Treasury regulations promulgated thereunder, provided that the payment is made
on the earliest at which the Company reasonably anticipates that the making of
the payment will not cause such violation.
     8.15 Six-Month Delay of Distributions to Specified Employees. Under no
circumstances, other than death, will a Participant who is a Specified Employee,
as of the date of the Participant’s Separation from Service, receive a
distribution under the Plan earlier than six (6) months following such
Participant’s Separation from Service; provided that this provision shall not
apply to only distribution of a Grandfathered Benefit.
     8.16 Compliance with Code §409A. To the extent applicable, it is intended
that this Plan and any accrual of compensation made hereunder comply with the
provisions of Code §409A. This Plan and any accrual of compensation made
hereunder shall be administrated in a manner consistent with this intent, and
any provisions that would cause this Plan or any grant made hereunder to fail to
satisfy Code §409A shall have no force and effect until amended to comply with
Code §409A (which amendment may be retroactive to the extent permitted by Code
§409A and may be made by the Company without the consent of Participants). Any
reference in this Plan to Code §409A will also include any proposed temporary or
final regulations, or any other guidance, promulgated with respect to Code §409A
by the U.S. Department of the Treasury or the Internal Revenue Service.

19



--------------------------------------------------------------------------------



 



     EXECUTED at Orrville, Ohio, this 19th day of December, 2008.

              THE J. M. SMUCKER COMPANY
 
       
 
  By        /s/ Richard K. Smucker
 
       
 
      Title: Executive Chairman & Co-CEO
 
       
 
  And        /s/ Timothy P. Smucker
 
       
 
      Title: Chairman of the Board & Co-CEO

20



--------------------------------------------------------------------------------



 



APPENDIX A
CLAIMS PROCEDURE
     Section 1.1 Claims Reviewer. For purposes of handling claims with respect
to this Plan, the “Claims Reviewer” shall be the benefits committee, unless
another person or organizational unit is designated by the Company as Claims
Reviewer.
     Section 1.2 Claims for Benefits. An initial claim for benefits under the
Plan must be made by the Participant or his or her beneficiary in accordance
with the terms of the Plan through which the benefits are provided. Not later
than 90 days after receipt of such a claim, the Claims Reviewer will render a
written decision on the claim to the claimant, unless special circumstances
require the extension of such 90-day period. If such extension is necessary, the
Claims Reviewer shall provide the Participant or the Participant’s beneficiary
with written notification of such extension before the expiration of the initial
90-day period. Such notice shall specify the reason or reasons for such
extension and the date by which a final decision can be expected.. In no event
shall such extension exceed a period of 90 days from the end of the initial
90-day period.
     In the event the Claims Reviewer denies the claim of a Participant or the
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.
     Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Company (but not
the same person who reviewed the initial claim, or subordinate of such person)
upon written request therefore submitted by the claimant or the claimant’s duly

21



--------------------------------------------------------------------------------



 



authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant’s claim has been denied
In connection with such review, the claimant or the claimant’s duly authorized
representative shall be entitled to review pertinent documents and submit the
claimant’s views as to the issues, in writing. The Company shall act to deny or
accept the claim within 60 days after receipt of the claimant’s written request
for review unless special circumstances require the extension of such 60-day
period. If such extension is necessary, the Company shall provide the claimant
with written notification of such extension before the expiration of such
initial 60-day period. In all events, the Company shat act to deny or accept the
claim within 120 days of the receipt of the claimant’s written request for
review. The action of the Company shall be in the form of a written notice to
the claimant and its contents shall include all of the requirements for action
on the original claim.
     In no event may a claimant commence legal action for benefits the claimant
believes are due to the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Appendix A.

22



--------------------------------------------------------------------------------



 



ADDENDUM I
PROVISIONS WITH RESPECT TO
GRANDFATHERED BENEFITS
ARTICLE I
DEFINITION
     1.1 Grandfathered Benefits Defined. “Grandfathered Benefits” or
“Grandfathered Portion” of a Benefit means amounts of Compensation deferred by a
Participant before January 1, 2005 under the Plan to which the Participant had a
legally binding right to be paid, and that right was earned and vested prior to
January 1, 2005. Grandfathered Benefits shall be subject to the rules and
provisions of the Plan in effect on December 31, 2004, as provided in this
Addendum I. The amount of a Participant’s Grandfather Benefit shall be
determined in accordance with the provisions of Code §409A and Treasury
regulation §1.409A- 6 and any additional guidance that may be issued by the
Department of Treasury or the Internal Revenue Service and the provisions of the
Plan and this Addendum I. Section references in this Addendum I are references
to sections of this Addendum I unless otherwise specified.
ARTICLE II

 
GRANDFATHERED RETIREMENT BENEFITS
     2.1 Grandfathered Benefits Upon Normal Retirement. A Participant who
retires from employment with his Employer on or after his Normal Retirement
Date, or who has left active employment prior to his Normal Retirement Date
under conditions of eligibility for a long-term disability benefit under any
plan maintained by an Employer and is receiving long-term disability benefits on
his Normal Retirement Date, shall be eligible for a normal retirement Monthly
Retirement Benefit as determined under Section 2.1 of the Plan.

23



--------------------------------------------------------------------------------



 



     A Grandfathered Benefit consisting of a normal retirement Monthly
Retirement Benefit shall be paid to an eligible Participant commencing as of the
first day of the month following the month in which he retires, and shall be
payable monthly thereafter in accordance with the terms of Section 2.4, in the
form of an optional form of benefit elected under Section 2.5 (A), (B), (C),
(D) or (E), or in a single lump sum payment elected under Section 2.6, provided
that the Participant’s election is made in accordance with Section 2.7 of this
Addendum I.
     Notwithstanding the foregoing, a Participant who is still employed by an
Employer on the April 1 following the calendar year in which he attains age
70-1/2 shall commence receiving the Grandfathered Portion of his Monthly
Retirement Benefit provided under this Section 2.1 as of April 1 following the
calendar year in which he attains age 70-1/2.
     2.2 Grandfathered Benefits Upon Early Retirement. A Participant who retires
from employment with his Employer at or after age 55, but prior to his Normal
Retirement Date, who has at least ten (10) Years of Service, and who is not
eligible for a short or long term disability benefit under any plan maintained
by an Employer, shall be eligible for an early retirement Monthly Retirement
Benefit as determined under Section 2.2 of the Plan.
     A Grandfathered Benefit consisting of an early retirement Monthly
Retirement Benefit shall be paid to an eligible Participant commencing as of the
first day of the month following the month in which he retires and shall be
payable monthly thereafter in accordance with the terms of Section 2.4, an
optional form of benefit elected under Section 2.5 (A), (B), (C), (D) or (E), or
in a single lump sum payment elected under Section 2.6, provided that the
Participant’s election is made in accordance with Section 2.7 of this Addendum
I.

24



--------------------------------------------------------------------------------



 



     2.3 Grandfathered Benefits Upon Termination of Employment. The Plan is
intended to provide benefits for career employees of an Employer. Therefore, a
Participant who terminates his employment with his Employer for any reason other
than death and who is not eligible for any retirement benefit under the Plan or
a short or long term disability benefit under any plan maintained by an
Employer, shall not be eligible for any Monthly Retirement Benefit under the
Plan, except that such a Participant, who has at least ten (10) Years of
Service, is eligible for a deferred Monthly Retirement Benefit in an amount
determined after his termination of employment in the same manner as provided
for an early retirement Monthly Retirement Benefit and as determined under
Section 2.3 of the Plan.
     A Grandfathered Benefit consisting of a deferred Monthly Retirement Benefit
shall be paid to an eligible Participant commencing as of the first day of the
month following the month in which he attains age 55 and shall be payable
monthly thereafter in accordance with the terms of Section 2.4, an optional form
of benefit elected under Section 2.5 (A), (B), (C), (D) or (E), or in a single
lump sum payment elected under Section 2.6, provided that the Participant’s
election is made in accordance with Section 2.7 of this Addendum I.
     2.4 Normal Form of Payment of Grandfathered Benefits.
     (A) A Participant who becomes eligible to receive a Grandfathered Monthly
Retirement Benefit and who is married at the time payment of his Monthly
Retirement Benefit commences shall receive payment of his Grandfathered Benefit
in accordance with the provisions of Section 2.4 of the Plan, provided that a
Participant’s election of forms of optional distribution or of a lump sum
distribution as to Grandfathered Benefits shall be made in accordance with the
provisions of the Plan in effect on December 31, 2004 and this Addendum I.
     2.5 Optional Forms of Payment with Respect to a Grandfathered Benefit.

25



--------------------------------------------------------------------------------



 



     A Participant may elect to receive his Grandfathered Benefit under one of
the following optional forms of payment or in the form of a single lump sum
payment in accordance with Section 2.6, provided that such Participant’s
election is made at the time and in such form as provided in Section 2.7:
     (A) Option A — 100% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to such reduced amount for such beneficiary’s lifetime,
the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (B) Option B — 50% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to one-half of such reduced amount for such beneficiary’s
lifetime, the last monthly payment being for the month in which the death of the
beneficiary occurs.
     (C) Option C — 66 2/3% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to two-thirds of

26



--------------------------------------------------------------------------------



 



such reduced amount for such beneficiary’s lifetime, the last monthly payment
being for the month in which the death of the beneficiary occurs.
     (D) Option D — 75% Joint and Survivor Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s beneficiary survives him, then commencing with the month following
the month in which his death occurs, his beneficiary shall receive a continuing
monthly benefit equal to three-quarters of such reduced amount for such
beneficiary’s lifetime, the last monthly payment being for the month in which
the death of the beneficiary occurs.
     (E) Option E — Ten-Year Certain and Life Annuity. The retired Participant
shall receive a reduced Monthly Retirement Benefit payable for his lifetime,
with the continuance after his death to the beneficiary or beneficiaries
designated by him of a monthly benefit equal to such reduced amount for the
remainder, if any, of the ten-year term commencing with the retired
Participant’s beginning payment date. If any monthly benefit payments remain
unpaid upon the death of the survivor of the Participant and his beneficiary,
the remaining payments shall be made to the estate of such survivor.
     A Participant’s beneficiary may be any person or persons selected by such
Participant with his spouse’s consent. The reduced monthly payments to be made
to a retired Participant under one of the optional form of payment provided in
Section 2.5 (A) — (E) shall be in an amount which, on the date of commencement
thereof, is the Actuarial Equivalent of the monthly benefit otherwise payable to
the Participant under the Plan in lieu of which the option was elected, taking
into account the age of the Participant and the age of his beneficiary.

27



--------------------------------------------------------------------------------



 



     2.6 Single Lump Sum Form of Payment of Grandfathered Benefit. A Participant
may elect, in accordance with the provisions of Section 2.7, to receive his
Grandfathered Benefit in the form of a single lump sum payment. The retired
Participant shall receive a payment in a single lump sum in an amount equal to
the Actuarial Equivalent, determined in accordance with Section 1.12 of the Plan
payable to the Participant at the later of age 55 or the Participant’s actual
age at his date of employment termination or retirement.
     2.7 Election of Form of Grandfathered Benefit.
     (a) Each Participant shall make an election to receive his Grandfathered
Benefit either (l) in the normal form of payment under the Plan as provided in
Section 2.4, of the Plan or one of the optional forms of benefit provided in
Section 2.5, or (2) as a single lump sum form of benefit under Section 2.6. Each
Participant may, but shall not be required to change his distribution election
prior to the beginning of each Plan Year, provided that a Participant’ s
election to receive a single lump sum form of benefit pursuant to Section 2.6,
or to change his or her prior election from an election to receive a
single___lump sum form of benefit to an election to receive an annuity form of
benefit shall not be valid unless the election is made at least one (1) year
prior to such Participant’s earliest date of distribution of benefits under the
Plan. If a Participant does not file an election under this Section 2.7, the
payment of any Grandfathered Benefit hereunder shall be made in a single lump
sum distribution.
     (b) If a Participant has made an election to receive his benefit in the
normal form of payment provided in Section 2.4 or one of the Actuarially
Equivalent optional forms of benefit provided in Section 2.5, then the election
between the normal form of benefit and among the optional forms of benefit
provided in Section 2.5 may be made at the time of distribution.

28



--------------------------------------------------------------------------------



 



ARTICLE III
SURVIVOR BENEFITS WITH RESPECT TO GRANDFATHERED BENEFITS
     Grandfathered Survivor Benefits shall be determined and distributed in
accordance with Article III of the Plan, except that “retirement or termination
of employment” shall be substituted for “Separation from Service” in
Article III.

29



--------------------------------------------------------------------------------



 



ADDENDUM II
In January 1, 2008 the Company froze benefit accruals under the Retirement Plan
for participants age 40 and under, and amended the Savings Plan to provide an
enhanced Company matching contribution.
The table below represents the amount to be offset as provided in Section 2.1
(d) of the Plan for Mark Smucker and Paul Wagstaff. The offset represents the
annuitized benefit provided by the enhanced Company match contribution
established January 1, 2008.
The table is based on a hypothetical balance created by a 3% Company match paid
starting January 1, 2008 and made each year until the executive reaches the
retirement ages listed below. This amount assumes yearly increases in CPI of
3.0% and investment earnings of 7.5%. The balance is annuitized using the RP2000
Mortality Table to reflect benefits accruing under the enhanced matching
contribution provided under the Savings Plan without any adjustment projected to
2020 using Scale AA and a 7.5% discount rate.
The assumptions used to determine the hypothetical balances and annuitized
benefits are intended to be long term assumptions. The Company may review these
assumptions and modify them in the future if appropriate. New annuitized benefit
amounts will be determined based on any revised assumptions, replacing the
amounts below.
Annuitized Value of Additional 3% Savings Plan Match

              Age   Annuitized Benefit   Age   Annuitized Benefit 55  
$23,491.42   60   $42,614.89 56   $26,564.16   61   $47,806.26 57   $29,970.19  
62   $53,580.59 58   $33,750.02   63   $60,010.02 59   $37,947.97   64  
$67,166.35         65   $75,149.53

30